Citation Nr: 0525459	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-11 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a decision issued on June 9, 2005, the Board denied the 
veteran's claims for entitlement to service connection for 
bilateral hearing loss and tinnitus.  However, it 
subsequently became apparent that additional evidence had 
been received by VA on June 8, 2005, prior to the issuance of 
the Board's June 9, 2005, decision.  The new evidence had not 
been associated with the claims file in time for it to be 
considered by the Board in that decision.  Also at that time, 
the Board received the veteran's appointment of the Disabled 
American Veterans as his accredited representative.

In order to insure due process for the appellant, the Board 
vacated the June 9, 2005, decision on June 29, 2005.  
Thereafter, the veteran's newly appointed representative was 
given the opportunity to review the file, and the 
representative submitted Appellant's Brief to the Board, in 
August 2005.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that bilateral hearing loss 
was present in service or that sensorineural hearing loss was 
manifested within one year after service, and any current 
hearing loss is not related to service or any incident of 
service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that tinnitus was present in 
service or that tinnitus was manifested within one year after 
service, and any current tinnitus is not related to service 
or any incident of service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may an organic disease of the nervous system 
(e.g., sensorineural hearing loss) be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may an organic disease of the nervous system (e.g., 
tinnitus) be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's March 1944 entrance examination indicates his 
hearing was 15/15 bilaterally.  His January 1946 separation 
examination shows his hearing was 40/40 bilaterally with a 
watch test, 20/20 bilaterally with a coin click test, 15/15 
bilaterally using a whispered voice test, and 15/15 
bilaterally on a spoken voice test.  Binaural hearing was 
noted to be 15/15.  No defects or diseases were noted.  The 
veteran's service medical records show no complaints 
regarding his ears or his hearing.

Private treatment records dated from January 1987 to December 
2002 show the veteran was diagnosed with bilateral hearing 
loss and a tolerance problem, more pronounced on the left.  
It was described as long-term.  He was given hearing aids.

In a June 2003 written statement, the veteran indicated that 
in 1945, while serving in Guam, he was running field duty.  
As he was going across a checkpoint, four rifles fired.  This 
caused the veteran's left ear to bleed, possibly injuring his 
inner ear.  The Navy medics washed the blood out of his ear 
at the time.  The veteran indicated that his hearing was not 
clear for a week or more after that incident.  In the years 
since, loud noises affected his left hear, and his hearing 
would be affected for a while.  He indicated that he also 
suffered from "tendonitis" (perhaps he meant "tinnitus") 
in the left ear.  He had to wear a hearing aid for 35 to 40 
years.  The veteran also stated that in 1947, he was 
hospitalized for other reasons and attempted to file a claim 
for his injured ear.  He was informed at that time that the 
records showing his service were destroyed in a fire.

In a June 2003 written statement, the veteran's daughter 
recounted her father's experiences in the military.  She 
indicated that he had trouble hearing for as long as she 
could remember.  As the years passed, it became harder for 
him to hear.  He tried a long time ago to get help from VA 
but was told his records were destroyed in a fire.  Since it 
had been so much time, it was nearly impossible to find 
someone to verify his statements.

In June 2003, the veteran underwent VA examination.  He gave 
a history of military noise exposure from artillery fire 
while he was in training in Guam.  The veteran indicated that 
after separation, he worked for many years for General 
Motors.  He worked in the assembly line but stated that it 
was not particularly noisy.  The veteran gave no history of 
recreational noise exposure.  He also gave a long history of 
bilateral constant tinnitus of many years' duration.  He said 
the severity of the hearing loss and tinnitus progressively 
worsened over the past several years.  He described his 
tinnitus as moderately severe.

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
60
60
60
LEFT
N/A
50
60
65
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 in the left ear.  The 
examiner indicated the veteran had bilateral moderate to 
severe sensorineural hearing loss.  The examiner's review of 
the veteran's claims file and service medical records was 
negative for hearing loss and tinnitus while he was on active 
duty.  Physical examination done at the time of separation 
from service had indicated that the veteran's hearing was 
normal.

The diagnoses were bilateral moderate to severe sensorineural 
hearing loss and bilateral constant tinnitus.  The examiner 
stated that it appeared most likely that the veteran's 
current hearing loss and tinnitus had begun subsequent to his 
separation from active service.  It was the result of a 
combination of genetic and environmental factors, mostly 
presbycusis.  Therefore, he opined, it was less likely than 
not that the veteran's current hearing loss and tinnitus were 
related to military service.

In an October 2003 written statement, accepted as the 
veteran's notice of disagreement, he indicated that he was 
treated in Guam for ear bleeding as a result of loud noise 
from rifles firing overhead.  He stated that he was not 
requesting money compensation.  Instead he wanted VA to 
provide him with hearing aids.

In a March 2004 statement, accepted as the veteran's 
substantive appeal, he indicated that he did not complain 
about his hearing loss at the time he was discharged because 
he thought it would go away.  He had problems with his 
hearing through the years, and began wearing hearing aids in 
his forties or fifties.

The additional evidence received from the veteran in June 
2005 consists of a statement indicating that he sustained an 
injury during his service in the Pacific theater during World 
War II.  The statement notes that he had often discussed an 
explosion that caused his ear to bleed, and that later 
complications resulted in complete loss of hearing.  The 
statement is signed by two individuals, C.J.H., and R.B.  
This document is notarized.  The veteran waived local 
jurisdiction over this submission, permitting the Board to 
address it in this appeal.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see 
Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-1 (Dec. 
16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a May 2003 letter, the RO informed the veteran of the VCAA 
and its effect on his claims.  In addition, the veteran was 
advised, by virtue of a detailed January 2004 statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claims, and that the SOC issued by the RO clarified what 
evidence would be required to establish entitlement to 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the January 2004 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See Mayfield, supra, at 125.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection - Bilateral Hearing Loss and Tinnitus

Pursuant to 38 U.S.C.A. §§ 1100, 1131; 38 C.F.R. § 3.303(a), 
a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  In addition, the law provides 
that, where a veteran served ninety days or more of active 
military service, and sensorineural hearing loss or tinnitus 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309. While the disease need not 
be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The veteran contends that he currently suffers from bilateral 
hearing loss and tinnitus, which are related to his period of 
active duty service.  Certainly, the veteran's private 
medical records and VA examination show he has current 
bilateral hearing loss and tinnitus disorders.  However, in 
order for the disorders to be service connected, there must 
also be a relationship between them and the veteran's period 
of military service.  As described below, none of the 
evidence associated with the veteran's claims file shows a 
link between his military service and his current bilateral 
hearing loss and tinnitus.

The Board notes that, while the veteran has stated that he 
underwent treatment for a bleeding left ear while in service, 
with corroboration by two individuals who aver that he has 
spoken about it, his service medical records do not show 
evidence of this incident.  We are aware that records may 
have been lost or destroyed over the years, and we have no 
reason to doubt the veracity of the veteran's assertions.  It 
appears that the two persons who signed the statement 
regarding his in-service ear injury did not serve with him in 
the military, but heard him discuss the incident after he 
returned from the War.  Nevertheless, where there is the 
possibility that previously existing service medical records 
are now unavailable, there is a heightened obligation to 
explain our findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  

It must be acknowledged, however, that the veteran's 
separation examination, conducted in January 1946, shows his 
hearing was normal on several different tests.  Indeed, the 
earliest medical evidence associated with the veteran's 
claims file is dated in 1987, more than forty years after his 
separation from service.  Even evaluating the evidence in the 
light most favorable to the veteran, he stated that he began 
wearing hearing aids in his late forties or early fifties.  
While there is no medical evidence of record for this 
treatment, the Board notes that this would still have 
occurred at least ten years after the veteran's military 
service ended.  Finally, and most important, the only medical 
opinion of record, that of the June 2003 VA examiner, stated 
the professional opinion that it is unlikely that the 
veteran's current hearing loss and tinnitus were related to 
his military service, but that they are likely due to post-
service factors and the aging process.

While the veteran has stated that he underwent treatment in 
service for his left ear and did not complain about his 
hearing loss upon separation because he believed it would 
resolve itself, the Board notes that we can only render a 
decision based upon the evidence that is in the record.  We 
cannot speculate as to the possible diagnoses the veteran did 
or would have received if records were made.

The Board recognizes that the veteran believes that his 
bilateral hearing loss and tinnitus are related to his 
military service.  His sincerity is not in question.  
However, while the veteran is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).

As the evidence preponderates against the claims for service 
connection for bilateral hearing loss and tinnitus, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


